Citation Nr: 0122729	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  95-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for vocal 
dysfunction with laryngitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from August 1980 to September 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for a vocal 
dysfunction with chronic laryngitis and awarded a rating of 
10 percent.

The Board remanded this matter to the RO in May 1997.  The 
Board also remanded the issue of entitlement to service 
connection for ganglion cyst of the right wrist.  In an April 
2001 rating decision, the RO granted service connection for 
ganglion cyst of the right wrist.  The appeal of the former 
denial of service connection for ganglion cyst of the right 
wrist is now moot.  See Grantham v. Brown, 114 F. 2d 1156 
(1997).


FINDING OF FACT

The veteran's vocal dysfunction is manifested by lowered 
pitch and occasional loss of voice after prolonged speaking, 
with slight edema, erythema, and surface irregularity of the 
vocal cords, without severe symptoms of marked pathological 
changes, marked hoarseness, or thickening or nodules of the 
vocal cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.


CONCLUSION OF LAW

2.  The criteria for a rating in excess of 10 percent for a 
vocal dysfunction have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321, 4.1, 4.2, 
4.7, 4.10, 4.96, Diagnostic Code 6516 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her disability from a vocal 
dysfunction warrants assignment of a higher disability rating 
than 10 percent.  Her claim has been pending since September 
1991. The Board, in accordance with the provisions of 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001), has reviewed and 
considered all of the evidence and material of record in the 
veteran's claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the grant of a higher rating for a 
vocal dysfunction with laryngitis.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning an issue, as the document adding that issue to the 
appeal "mistakenly treated the claim as one for an increased 
evaluation for service-connected disability rather than as a 
disagreement with the original rating award.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involved was not properly before 
it, on the basis that a substantive appeal had not been 
filed.

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide her with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
she knew that the appeal was from the RO's initial assignment 
of a disability evaluation.

The Board observes that the Court, in Fenderson, did not 
specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what she seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation disability associated with vocal dysfunction.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

Service medical records show that the veteran received 
treatment in August 1988 for a voice disorder.  A speech 
pathologist noted a five-year history of vocal dysfunction 
beginning during basic training when the veteran had an upper 
respiratory infection and total loss of her voice.  The 
examiner recorded an impression of mild to moderate voice 
disorder characterized by low pitch, inappropriate resonance, 
and intermittent tension.

VA outpatient treatment records dated in 1991 show the 
veteran received treatment for chronic hoarseness and 
laryngitis.  She was advised to stop smoking and possibly to 
undergo speech therapy.  During an ear, nose, and throat 
examination in November 1991, an examiner recorded a 
diagnosis of mild, chronic, lowered pitch probably secondary 
to vocal abuse during laryngitis while in service and by 
history of smoking.

During an examination in August 1992, she reported that she 
first noticed changes in her voice after basic training, 
during which she lost her voice on several occasions.  After 
that, her voice remained deep.  On examination, there was 
mild erythema of the posterior pharyngeal wall.  Both vocal 
cords were slightly edematous and erythematous, with slightly 
irregular surfaces.  A notation concerning the posterior one-
third of the plottis indicates some irregularity there, but 
is not legible.  The examiner noted that the veteran was not 
currently abusing her voice and that past abuse may have 
contributed to the changes in the vocal cords which resulted 
in lowering of the pitch in her voice.  Speech therapy was 
not indicated.

The RO granted service connection for vocal dysfunction with 
chronic laryngitis by the RO's October 1993 rating decision.  
A 10 percent rating was awarded effective from the date of 
the date of receipt of the veteran's claim in September 1991.  
The 10 percent rating has been in effect since that time.

The RO has evaluated the veteran's disability from vocal 
dysfunction by utilizing 38 C.F.R. § 4.96, Diagnostic Code 
6516 by analogy.  Under that diagnostic code, prior to 
October 7, 1996, moderate, chronic laryngitis, with catarrhal 
inflammation of the vocal cords or mucous membrane, and 
moderate hoarseness is rated 10 percent disabling.  For 
severe, chronic laryngitis, with marked pathological changes, 
such as inflammation of the cords or mucous membranes, 
thickening or nodules of the vocal cords, or submucous 
infiltration, and marked hoarseness, the highest schedular 
rating of 30 percent is assigned.

Effective October 7, 1996, regulations concerning the 
evaluation of respiratory system disorders were revised.  
Under the revised regulations, Diagnostic Code 6516, for 
chronic laryngitis, provides a 10 percent rating for 
hoarseness, with inflammation of cords or mucous membrane.  A 
30 percent rating is assigned for hoarseness, thickening or 
nodules of the vocal cords, polyps, submucous infiltration, 
or pre-malignant changes on biopsy.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

After reviewing the evidence discussed below, the Board finds 
that neither the former or the revised regulation is more 
favorable to the veteran.

During the August 1992 throat examination, there were no 
marked pathological changes observed.  There was only slight 
irregularity of the cord surfaces.  There was only slight 
edema and erythema.  There was no finding of cord thickening 
or nodules, or submucal infiltration.  The examiner reported 
that her voice had lowered pitch and mild hoarseness.  The 
examiner's who have treated the veteran have described her 
voice as somewhat lowered in pitch.  Findings of marked 
hoarseness have not been recorded.  

When the veteran was examined in October 1997, she complained 
of chronic hoarseness.  On examination, her vocal cords were 
mobile and free of lesions.  She had a small cyst of the 
vallecula side of the epiglottis.  The cyst was not 
obstructive and the vallecula was otherwise clear.

In November 1997, the veteran underwent a speech pathology 
examination.  Her complaints were of sore throat and 
hoarseness for 15 years.  The examiner described the 
veteran's voice as low pitched and mildly hoarse.  The 
veteran reported instances of voice abuse on her job which 
required her to use a loud voice to communicate to others 
over the noise of machinery.  The examiner attributed the 
veteran's voice problems to gastroesophageal reflux and vocal 
misuse.

When re-examined in March 1998, the veteran's vocal cords 
were mobile and free of lesions.  The was a small cyst on the 
right side of her epiglottis.  When examined again in June 
1998, the veteran reportedly had minimal hoarseness.

The Board has reviewed the entire record and finds no 
evidence to support a rating in excess of 10 percent under 
either the former or the revised regulation.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (2000).  In this regard, the Board notes that 
the veteran works as a drafter.  The Board has considered the 
veteran's assertion that she is sometimes embarrassed when 
persons with whom she speaks by telephone mistakenly assume 
she is a man.  She has also asserted that she gets a sore 
throat when she speaks for a prolonged period.  She reported 
difficulty speaking loudly enough when addressing a large 
group of people.  She testified that she avoided straining 
her voice but that occasionally she lost her voice, which 
usually returned the following day.  Although during her 
testimony the veteran articulated indications of some mild 
industrial impairment, she has not offered evidence of how 
these symptoms have markedly diminished her earning capacity.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In this case, in the absence of clinical 
findings nearly approximating marked pathological changes of 
the vocal cords and marked hoarseness, the veteran's 
disability from vocal dysfunction, as discussed above, does 
not approximate the criteria for the 30 percent schedular 
evaluation.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1996).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. A higher rating is provided for 
severe symptoms with marked pathological changes, thickening 
or nodules, polyps, submucosal infiltration, or pre-malignant 
changes, and marked hoarseness, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her vocal 
dysfunction, nor is it shown that the disorder markedly 
interferes with her employment.  Finally, there is no 
evidence that the impairment resulting solely from the vocal 
dysfunction, by itself, warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from vocal 
dysfunction is adequately compensated by the 10 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The Board concludes that the provisions of the VCAA have been 
essentially complied with concerning the matter remaining 
before the Board on appeal.  The changes regarding well-
grounded claim requirements do not affect this matter, as 
claims for higher ratings were generally considered as well-
grounded claims.  See, e.g., Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  

Moreover, the veteran was notified concerning the evidence 
necessary to successfully pursue her claim for a higher 
rating, and the RO has obtained VA treatment records and, to 
the extent possible, any other records for which the 
appellant had provided information and/or authorization that 
would allow evidentiary development.  Consequently, the Board 
concludes that the notice and development requirements of the 
VCAA and its implementing regulations have been met. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).




ORDER

A higher rating for a vocal dysfunction is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

